Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-7 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Ungerman (US 3,749,279). 
Regarding claim 1, Ungerman discloses a security gate for a retail store shelf having one or more products (10, 13A, 138, 20A, 208, 24, Fig. 1, 2, 3, 4; col 4, In 10-38, 'an article dispensing unit 10 .. .four compartments are provided, each having a lower shelf 24 and the front end of each shelf closed off by a gate. The upper two gates are identified as 13a and 13b and the lower two gates are identified as 20a and 20b'), the security gate comprising: 
a header (11, 12, Fig. 1, 2, 3, 4 - see header comprising the top sidewall of the unit 10, along with the right and left sidewalls 11 and 12; col 4, In 10-38);
at least one hinge arranged in a horizontal alignment with the header (15, Fig. 1, 2, 3, 4 - see top horizontally aligned hinge along top cross-bar 15, with said hinge being arranged in horizontal alignment with the upper surface of the header; col 5, In 1-30, 'When both gates 13a and 13b are locked shut, these gates will have turned about their pivot bars 15'); 
a rigid frame connected to the header with the at least one hinge (14, Fig. 1, 2, 3, 4 - see rigid frame formed by U-shaped bar 14; col 4, In 10-38, 'The gates are identical to each other and each gate includes a U-shaped bar 14');
a guard positioned across the rigid frame, the guard preventing a user from removing the products (16, 17, Fig. 1, 2, 3, 4; col 4, In 10-38, 'The gates are identical to each other and each gate includes a U-shaped bar 14 having cross-bars 15, 16 and 17 fixed thereto'); and 
a latching mechanism connecting the rigid frame to the header (18a, 18b, 21a, 21 b, 31a, 31 b, 33, 34, 53, Fig. 1, 2, 3, 4 - see latching mechanism comprising pins 18a, 18b, 21a, 21b, plates 31a and 31b, channels 33 and 34, and buttons 53, and see how the latching mechanism securely connects the lower portion of the rigid frame 14 to the header side wall 12; col 4, In 10-38, 'The other end forms a pin 18a, 18b, 21a, and 21b on the gates 13a, 13b, 20a, and 20b, respectively, which pin is received in an opening 25'; col 4, In 39-59, 'two separate operating mechanisms are provided, an upper mechanism including, inter alia, operator plate 31a and a lower mechanism including, inter alia, lower operator plate 31b'; col 5, In 1-30, 'upper and lower closing channels 33 and 34'; col 5, In 31-60, 'the customer pushes a button 53').
Regarding claim 2, Ungerman discloses the security gate of Claim 1, and further teaches wherein the guard comprises a grate (16, 17, Fig. 1, 2, 3, 4 - see grate formed by bars 16 and 17; col 4, In 10-38, 'The gates are identical to each other and each gate includes a U­shaped bar 14 having cross-bars 15, 16 and 17 fixed thereto').
Regarding claim 5, Ungerman discloses the security gate of Claim 1, and further teaches the security gate further comprising a sensor connected with respect to an alarm (106, 107, 108, Fig. 1, 2, 3, 4, 5-see how the security gate further comprises a sensor in form of-a· microswitch unit 106 having a leaf 108 and button 107, and see how the sensor is connected to an alarm unit via lines 111 that alert a cashier of cost information related to the dispensed articles; col 7, In 33-55, 'so that when rod 81 is actuated it will engage the leaf 108 depressing buttons 107 of microswitch 106. An identical solenoid unit, electrical system including a control master switch and an identical microswitch unit 106-108 is provided for the rod 80. When either of these microswitches 106 are actuated, they transmit electrical signal through the lines 111 for transmitting to the cashier or check-out area of the hotel cost information concerning the dispensed articles'). 
Regarding claim 6, Ungerman discloses the security gate of Claim 5, and further teaches wherein the alarm is activated when the sensor determines that an alarming condition is met (106, 107, 108, Fig. 1, 2, 3, 4, 5- see how the sensor transmits the alarm signal once a gate is opened, with said gate opening being the alarming condition; col 7, In 33-55, 'so that when rod 81 is actuated it will engage the leaf 108 depressing buttons 107 of microswitch 106. An identical solenoid unit, electrical system including a control master switch and an identical microswitch unit 106-108 is provided for the rod 80. When either of these microswitches 106 are actuated, they transmit electrical signal through the lines 111 for trans milling to the cashier or check-out area of the hotel cost information concerning the dispensed articles'). 
Regarding claim 7, Ungerman discloses the security gate of Claim 6, and further teaches wherein the alarming condition is at least one of: release of the latching mechanism one time (106, 107, 108, Fig. 1, 2, 3, 4, 5- see how the alarming condition is the releasing of the latching mechanism in order to open a gate; col 7, In 33-55, 'so that when rod 81 is actuated it will engage the leaf 108 depressing buttons 107 of microswitch 106. An identical solenoid unit, electrical system including a control master switch and an identical microswitch unit 106 􀁐108 is provided for the rod 80. When either of these microswitches 106 are actuated, they transmit electrical signal through the lines,111 for transmitting to the cashier or check-out area of the hotel cost information concerning the dispensed articles'); release of the latching mechanism X times; and a time delta t between when the latching mechanism is released and relatched (Fig. 1, 2, 3, 4; col 7, In 33-55).
Regarding claim 16, Ungerman discloses the security gate of Claim 1, and further teaches wherein for each header, a plurality of rigid frames (14, Fig. 1) and latching mechanism (18a, 18b, 21a, 21b, 31a, 31 b, 33, 34, 53, Fig. 1, 2, 3, 4) are connected (Fig. 1, 2, 3, 4 - see how there are a plurality of rigid frames 14 and latching mechanism for the header). 
Regarding claim 17, Ungerman discloses the security gate of Claim 1, and further teaches wherein the latching mechanism is configured to require a user to use two hands to open the security gate, one hand on the latching mechanism and the other hand to pull the rigid frame and/or the guard upward relative to the shelf (Fig. 1, 2, 3, 4 - see how the latching mechanism is configured such that a user uses one hand to push button 53 in order to open the latching mechanism, and the other hand to lift the guard 16/17 upward relative to the shelf 24; col 5, In 31-60; col 6, In 1-42). 
Regarding claim 18, Ungerman discloses a method for theft prevention from a retail store shelf including a security gate (10, 13A, 13B, 20A, 20B, 24, Fig. 1, 2, 3, 4; col 4, In 10-38, 'an article dispensing unit 10 ... four compartments are provided, each having a lower shelf 24- and the front end of each shelf closed off by a gate. The upper two gates are identified as 13a and 13b and the lower two gates are identified as 20a and 20b'), the method comprising: 
providing a header along a top of the shelf (11, 12, Fig. 1, 2, 3, 4 - see header comprising the top sidewall of the unit 10, along with the right and left sidewalls 11 and 12, with said top sidewall positioned along the top of the top shelf 24; col 4, In 10-38); 
providing at least one hinge arranged along the header (15, Fig. 1, 2, 3, 4 - see top horizontally aligned hinge along top cross-bar 15, with said hinge being arranged in horizontal alignment with the upper surface of the header; col 5, In 1-30, 'When both gates 13a and 13b are locked shut, these gates will have turned about their pivot bars 15'); 
providing a rigid frame on the header with the at least one hinge (14, Fig. 1, 2, 3, 4 - see rigid frame formed by U-shaped bar 14; col 4, In 10-38, 'The gates are identical to each other and each gate includes a U-shaped bar 14'); 
positioning a guard across the rigid frame, the guard preventing a user from removing the products (16, 17, Fig. 1, 2, 3, 4; col 4, In 10-38, 'The gates are identical to each other and each gate includes a U-shaped bar 14 having cross-bars 15, 16 and 17 fixed thereto'); and providing a latching mechanism connecting the rigid frame to the header (18a, 18b, 21 a, 21 b, 31 a, 31 b, 33, 34, 53, Fig. 1, 2, 3, 4 - see •. latching mechanism comprising pins 18a, 18b, 21a, 21b, plates 31a and 31b, channels 33 and 34, and buttons 53, and see how the latching mechanism securely connects the lower portion of the rigid frame 14 to the header side wall 12; col 4, In 10-38, 'The other end forms a pin 18a, 18b, 21a, and 21b on the gates 13a, 13b, 20a, and 20b, respectively, which pin is received in an opening 25'; col 4, In 39- 59, 'two separate operating mechanisms are provided, an upper mechanism including, inter alia, operator plate 31a and a lower mechanism including, inter alia, lower operator plate 31b'; col 5, In 1-30, 'upper and lower closing channels 33 and 34'; col 5, In 31-60, 'the customer pushes a button 53'). 
Regarding claim 19, Ungerman discloses the method of Claim 17, and further teaches wherein the security gate requires two hands to open, one hand to release the latching mechanism and the other to pull the rigid frame open relative to the header (Fig. 1, 2, 3, 4 - see how the latching mechanism is configured such that a user uses one hand to push button 53 in order to open the latching mechanism, and the other hand to lift the guard 16/17 upward relative to the shelf 24; col 5, In 31-60; col 6, In 1-42).

Claim(s) 1, 3 and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Voegeli (US 4,506,776). 
Regarding claim 1, Voegeli discloses a security gate for a retail store shelf having one or more products (10, 14, Fig. 1, 2, 5, 6, 7; col 2, In 35-41, 'a newspaper display machine 10 ... an access door 14')(Note: intended use), the security gate comprising: 
a header (12, 20, Fig. 1, 2, 5, 6, 7 - see header comprising container walls 12 and locking mechanisms 20; col 2, In 35-41; col 2, In 42-51 ); at least one hinge arranged in a horizontal alignment with the header (15, Fig. 1, 2, 5, 6, 7 - see hinge 15 arranged in a horizontal alignment with the header via the sidewalls of the header, with said hinge 15 being horizontally parallel to the top wall; col 2, In 35-41, 'the door 14 is hinged along its lower edge to the container by a horizontal rod 15'); 
a rigid frame connected to the header with the at least one hinge (Fig. 1, 2 - see rigid perimeter frame of door 14 connected to the header with the hinge 15); 
a guard positioned across the rigid frame, the guard preventing a user from removing the products (28, Fig. 1, 2 - see guard 28 positioned, across the rigid frame for preventing a user from removing products; col 2, In 60-68); and 
a latching mechanism connecting the rigid frame to the header (16, 18, Fig. 1, 2 - see latching mechanism within header portion 20 ,; associated with latch 16 on bracket 18, and see how the latching mechanism connects the rigid frame of the door 14 to the header; col 2,
Regarding claim 3, Voegeli discloses the security gate of Claim 1, and further teaches wherein the guard comprises a transparent shield (28, Fig. 1, 2- see guard 28 comprising a transparent shield 28; col 2, In 60-68, 'a transparent window 28 is carried by the door 14'). 
Regarding claim 13, Voegeli discloses the security gate of Claim 1, and further teaches the gate further comprising a damper connected with respect to the hinge to permit at least one of a slowed closing or dampened opening of the rigid frame relative to the header (24, 26, Fig. 1, 2, 5, 6, 7 - see damper comprising tension spring 24 and bar 26, and see how the damper 24/26 is connected with respect to the hinge to permit a dampened opening of the rigid frame relative to the header, since the spring 24 biases the door to the closed position; col 2, In 56-59, 'the access door is biased to a closed condition by means of a spring, preferably a conventional coil tension spring 24 (FIG. 5) which acts between the container and a bar 26 affixed to the door').

Regarding claim 14, Voegeli discloses the security gate of Claim 1, and further teaches the gate further comprising a pull handle distinct from the latching mechanism (22, Fig. 1, 2, 5, 6, 7 - see pull handle 22, and see how the pull handle 22 is distincUseparate from the latching mechanism since the pull handle 22 functions to move the door, but does not control the latching mechanism; col 2, In 52-55, 'when the door 14 is opened by a customer who pulls upon a handle 22 on the bracket 18, access to the container is gained, whereby a newspaper can be removed by the customer'). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3,16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agor et al. (US 2016/0240032) in view of Garrett, Jr. (US 6,216,391), further in view of Cho et al. (US 2013/0193823).
As per claim 1, Agor shows a security gate for a retail store shelf (abstract) having one or more products (Para 03), the security gate comprising: 
a header (portion of the square metal tubing 3 in Fig. 1-3 that connecting to the hinge 28 in Fig. 6);
at least one hinge (Para. 34; hinge 28 in Fig. 6) arranged in alignment with the header (the hinge 28 would have been obviously arrange in alignment with the header when the hinge is attached and connected to the header in order to allow the door frame to pivot rotate and open/close);
a rigid frame (the frame of the door 26) connected to the header with the at least one hinge (a rigid frame would have been obviously connected to the header with the at least one hinge in order to allow the door frame to pivot rotate and open/close); 
a guard (27) positioned across the rigid frame, the guard preventing a user from removing the products (abstract; Para 03-04); 
SSI-0114a locking mechanism (10,11, 81) connecting the rigid frame to the header (Fig. 1-10; Para. 30,34-36).
The invention of Agor does not explicitly mention the hinge is arranged in horizontal alignment and a latching mechanism.  
In the analogous art of gate/grating apparatus for preventing access and burglaries, Garrett shows at least one hinge 44 arranged in alignment with the header (portion of the frame 36); a rigid frame (43) connected to the header with the at least one hinge; a guard (42); a latching mechanism (2) connecting the rigid frame to the header (Fig. 2; col. 3, line 1 – col. 4, line 50). 
Therefore, it would have been obvious at the time the invention was made to include the latching mechanism the associated structural arrangement with the rigid frame and the header as suggest by Garrett to the gate of Agor because it would provide an alternative mechanism to secure the gate, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
In the analogous art of access restricting structure with hinge components, Cho shows the door (that could be an alternative of the gate as suggested by Agor and Garrett) with hinge where at least one hinge arranged in horizontal or vertical alignment with the header/the mounting structure of the body (Fig. 2-3).
Therefore, it would have been obvious at the time the invention was made to include the horizontal alignment as suggest by Cho to the vertical alignment as suggest by Agor and Garrett because it would provide an alternative mounting structure or orientation to enhance the pivot opening/closing, therefore increasing the flexibility of the invention.  It would be an implementation of use of know techniques to improve similar device in the same way.
As per claim 2, the combined invention meets the limitation of claim and Agor further shows the guard comprises a grate (Fig. 6). 
As per claim 3, the combined invention meets the limitation of claim and Agor further the guard comprises a transparent shield (Fig. 7; one of the guard of the door frame is structured as window which is transparent shield; Para. 35).
As per claim 16, the combined invention meets the limitation of claim and Agor further shows a plurality of rigid frames and latching mechanism are connected (Fig. 1-2) and in view of the combined latching mechanism of Garrett. 
As per claim 14, the combined invention meets the limitation of claim and Cho further shows a pull handle distinct from the latching mechanism (Fig. 17; Para 199-200).
As per claim 18, it is a method claim corresponds to apparatus claim 1; it is therefore rejected for the similar reasons set forth.  The combined security gate in view of the horizontal alignment would have been obviously to modify and include the header along a top of the shelf based on the desired orientation of the pivot direction wherein the opening/closing orientation would be an implementation of choosing from a finite number of identified, predictable solutions.

Claim(s) 5-9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agor et al. (US 2016/0240032) in view of Garrett, Jr. (US 6,216,391), further in view of Cho et al. (US 2013/0193823), and Halsey, Jr. et al. (US 2017/0140600).
As per claim 5, the combined invention meets the limitation of claim, but does not shows a sensor connected with respect to an alarm.  
In the analogous art, Halsey shows a sensor connected with respect to an alarm (Para. 16,57,64,182,44,46,48,50,62,69,175,179-182,186).
Therefore, it would have been obvious at the time the invention was made to include the sensor and alarm as suggest by Halsey to the combined invention as suggested by Agor in view of Garrett and Cho because it would provide sensing and alert function in regards to the alert condition in respect to the security gate, thereby increasing the effectiveness of the invention.  
As per claim 6, the combined invention meets the limitation of claim, and Halsey shows the alarm is activated when the sensor determines that an alarming condition is met (Para. 16,57,64,182, 44,46,48,50,62,69,175,179-182,186). 
As per claim 7, the combined invention meets the limitation of claim, Halsey shows the alarming condition is at least one of: release of the latching mechanism one time; release of the latching mechanism X times; and a time delta t between when the latching mechanism is released and relatched (Para. 16,57,64,182, 44,46,48,50,62,69,175,179-182,186).
As per claim 8, the combined invention meets the limitation of claim, Halsey shows the alarm is at least one of a strobe; an audible alarm; an alert directed to a personal electronic device; and a public address announcement (Para. 16,57,64,182, 44,46,48,50,62,69,175,179-182,186).
As per claim 9, the combined invention meets the limitation of claim, Halsey shows a format of the alarm changes based on an alarming condition of the security gate (Para. 16,57,64,182, 44,46,48,50,62,69,175,179-182,186).
As per claim 11, the combined invention meets the limitation of claim, Halsey shows shows a central processor that collects security gate open/close events and sensor status for one or more security gates throughout a retail store (Para. 16,57,64,182, 44,46,48,50,62,69,175,179-182,186; Para. 7,9,10,12 shows retail store. Agor also shows retail store).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agor et al. (US 2016/0240032) in view of Garrett, Jr. (US 6,216,391), further in view of Cho et al. (US 2013/0193823), and Dudley et al. (US 2015/0191955).
As per claim 13, the combined invention meets the limitation of claim, but does not shows a damper connected with respect to the hinge to permit at least one of a slowed closing or dampened opening of the rigid frame relative to the header.  
In the analogous art of gate, Dudley shows a damper connected with respect to the hinge to permit at least one of a slowed closing or dampened opening of the rigid frame relative to the header (Fig. 6,8-9; Para 66,68,69). 
Therefore, it would have been obvious at the time the invention was made to include the damper as suggest by Dudley to the gate of the combined invention of Agor in view of Garrett and Cho because it would avoid overshoot and oscillation, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agor et al. (US 2016/0240032) in view of Garrett, Jr. (US 6,216,391), further in view of Cho et al. (US 2013/0193823), and Ramsey (US 2017/0284136).
As per claim 17 and 19, the combined invention meets the limitation of claim, but does not shows the latching mechanism is configured to require a user to use two hands to open the security gate, one hand on the latching mechanism and the other hand to pull the rigid frame and/or the guard upward relative to the shelf or the security gate requires two hands to open, one hand to release the latching mechanism and the other to pull the rigid frame open relative to the header.  
In the analogous art of gate, Ramsey shows, in operation of the gate, it requires release the latch and pull the handle of the gate, which can be done by one hand or two hands (Para 27) therefore would have been obviously similar to the claimed “the latching mechanism is configured to require a user to use two hands to open the security gate, one hand on the latching mechanism and the other hand to pull the rigid frame and/or the guard upward relative to the shelf or the security gate requires two hands to open, one hand to release the latching mechanism and the other to pull the rigid frame open relative to the header”.  
Therefore, it would have been obvious at the time the invention was made to include the two hand steps as suggest by Ramsey to the gate structure of the combined invention of Agor in view of Garrett and Cho because it would provide an alternative step to operate the gate. It would be an implementation of use of know techniques to improve similar device in the same way.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungerman in view of US 2017/0301198 A1 to lnVue Security Products Inc. (hereinafter 'lnVue'). 
Regarding claim 8, Ungerman discloses the security gate of Claim 5, and further teaches wherein the alarm is an alert directed to a device (106, 107, 108, Fig. 1, 2, 3, 4, 5 - see how the alarm is an alert to a cashier device that sends cost information related to the dispensed articles; col 7, In 33-55, 'so that when rod 81 is actuated it will engage the leaf 108 depressing buttons 107 of microswitch 106. An identical solenoid unit, electrical system including a control master switch and an identical microswitch unit 106-108 is provided for the rod 80. When either of these microswitches 106 are actuated, they transmit electrical signal through the lines 111 for transmitting to the cashier or check-out area of the hotel cost information concerning the dispensed articles'); but does not specifically teach wherein the alarm is at least one of a strobe; an audible alarm; an alert directed to a personal electronic device; and a public address announcement. 
However, lnVue discloses a security system for a display device (20, 37, 38, Fig. 1, 3; para [0036], 'the item of electronic merchandise 20 being in contact with or in close proximity to a holder, platform or the like, generically referred to herein as a cradle 37. Cradle 37 may stand alone, or alternatively, may be permanently attached to, removably attached to, or otherwise operably coupled with a display stand, alarm module, base or the like 38') comprising: a sensor connected with respect to an alarm (27, 42, Fig. 1, 3, 9; para[0041], 'when the threshold distance has been exceeded the controller 35 activates the output device 27 with a visual, an audible or haptic alarm. For example, the alarm may be an audible voice message requesting that the item of electronic merchandise 20 be returned to the cradle 37 within a limited period of time'; para [0047], 'A further sensor 42 may be carried by the housing 21 adjacent the battery packs 32 and coupled to the controller 35. The controller 35, based upon an unauthorized entry into the housing 21, such as an attempted access to the battery pack 32 through the battery door, may activate an alarm from the output device 27. The further sensor 42 may be any type of sensor, for example, a magnetic sensor, an optical sensor, a pressure or limit switch, or a contact switch. Activation of the alarm may advantageously indicate an unauthorized attempt to remove the battery pack 32 in an effort to disable the security system 10, and thereby provide an increased time for a response from security personnel. The controller 35 may perform other actions, for example, communications via the wireless communications circuitry 23 as previously described, based upon input from the further sensor 42'; , v para[0057], 'the wireless communications circuitry 23' of the sensor 50' communicates with wireless communications circuitry disposed within the base 38 to activate an additional output device, such as a visual indicator (e.g. LED) or an audio alarm, at the "home" location and/or a remote location'; para[0067], 'the security monitoring device 60" may activate an alarm at a remote location or transmit a security signal (e.g. send a text or email notification) to security personnel'); wherein the alarm is activated when the sensor determines that an • ,, alarming condition is met (Fig. 1, 3, 9; para[0063], 'Based upon the sensor detecting an unsecured state or condition, the controller 35" may activate an alarm'; para[0042], 'there may be more than one threshold, for example a first threshold and a second threshold. When the controller 35 determines that a first threshold distance has been exceeded, the controller may activate an initial "warning" via the output device 27'; para[0043], 'If the item of electronic merchandise 20 is not timely returned to the "home" location or to a location within the first threshold distance, and instead, the second threshold distance is exceeded, the controller 35 may activate a subsequent alarm, such as an audible siren, via the output device 27'; para[0043], 'The controller 35 may also cooperate with the wireless communications circuitry 23 to call a telephone number and/or send an email or text message to security or "loss prevention" personnel'); and wherein the alarm is at least one of a strobe; an audible alarm; an alert directed to a personal electronic device; and a public address announcement (Fig. 1, 3, 9 - see how the alarm is an audible alarm, a public address announcement and an alert directed to a personal electronic device; para[0042]; para[0043]; para[0057]; para[0067]). Accordingly, ii would have been obvious to one of ordinary skill in the art to have modified the sensor and alarm system of Ungerman's security gate by employing the controller and alarm arrangement as taught by lnVue, allowing for a controller to transmit different alarms to a personal electronic device indicating an amount of time the gate has been opened or an unauthorized opening of the gate, in order to have allowed for a more comprehensive and secure anti-theft security system,,-
Regarding claim 9, Ungerman in view of lnVue disclose the security gate of Claim 8, and Ungerman modified by lnVue further teaches wherein a format of the alarm changes based on an alarming condition of the security gate (Ungerman - Fig. 1 - see how the format, a_s modified, would change based on the amount of time the gate is opened)(lnVue - Fig. 1, 3, 9; para(0063], 'Based upon the sensor • ,. , detecting an unsecured state or condition, the controller 35" may activate an alarm'; para[0042], 'there may be more than one threshold,· for example a first threshold and a second threshold. When the controller 35 determines that a first threshold distance has been exceeded, the controller may activate an initial "warning" via the output device 27'; para[0043], 'If the item of electronic merchandise 20 is not timely returned to the "home" location or to a location within the first threshold distance, and instead, the second threshold distance is exceeded, the controller 35 may activate a subsequent alarm, such as an audible siren, via the output device 27'). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the sensor and alarm system of Ungerman's security gate by employing the controller and alarm arrangement as taught by lnVue, allowing for a controller to transmit different alarms to a personal electronic device indicating an amount of time the gate has been opened or an unauthorized opening of the gate, in order to have allowed for a more comprehensive and secure anti-theft security system.
Regarding claim 10, Ungerman in view of lnVue disclose the security gate of Claim 8, and Ungerman modified by lnVue further teach wherein a format of the alarm changes based on a number of security gates that are open simultaneously (Ungerman - Fig. 1 - see how the format, as modified, can change based on the condition of gates, and further, see how the alarm of Ungerman is designed to identify which gate is opened in order to identify which products are removed; col 7, In 33-55, 'so that when rod 81 is actuated it will engage the leaf 108 depressing buttons 107 of microswitch 106. An identical solenoid unit, electrical system including a control master switch and an identical microswitch unit 106-108 is provided for the rod 80. When either of these microswitches 106 are actuated, they transmit electrical signal through the lines 111 for transmitting to the cashier or check-out area of the hotel cost information concerning the dispensed articles')(lnVue - Fig. 1, 3, 9; para[0063), 'Based upon the sensor detecting an unsecured state or condition, the controller 35" may activate an alarm'; para[0042], 'there may be more than one threshold, for example a first threshold and a second threshold. When the controller 35 determines that a first threshold distance has been exceeded, the controller may activate an initial "warning" via the output device 27'; para[0043). 'If the item of electronic merchandise 20 is not timely returned to the "home" location or to a location within the first threshold distance, and instead, the second threshold distance is exceeded, the controller 35 may activate a subsequent alarm, such as an audible siren, via the output device 27'). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the sensor and alarm system of Ungerman's security gate by employing the controller and alarm arrangement as taught by lnVue, allowing for a controller to transmit different alarms that correlate to a number of gates opened, in order to have allowed for a more comprehensive and secure anti -theft security system.
Regarding claim 11, Ungerman discloses the security gate of Claim 1, and Ungerman further teaches a sensor connected to an alarm (106, 107, 108, Fig. 1, 2, 3, 4, 5 - see how the security gate further comprises a sensor in form of a microswilch unit 106 having a leaf 108 and button 107, and see how the sensor is connected to an alarm unit via lines 111 that alert a cashier of cost information related to the dispensed articles; col 7, In 33-55, 'so that when rod 81 is actuated it will engage the leaf 108 depressing buttons 107 of microswitch 1.06. An identical solenoid unit, electrical system including a control master switch and an identical microswitch unit 106-108 is provided for the rod 80. When either of these microswitches 106 are actuated, they transmit electrical signal through the lines 111 for transmitting to the cashier or check-out area of the hotel cost information concerning the dispensed articles'); but does not specifically teach the security gate further comprising a central processor that collects security gate open close events and sensor status for one or more security gates 11 throughout a retail store (Note: see Box VIII). 
However, lnVue discloses a security device for a display device (20, 37, 38, Fig. 1, 3; para[0036]. 'the item of electronic merchandise 20 r being in contact with or in close proximity to a holder, platform or the like, generically referred to herein as a cradle 37. Cradle 37 may stand alone, or alternatively, may be permanently attached to, removably attached to, or otherwise operably coupled with a display stand, alarm module, base or the like 38') comprising: a sensor connected with respect to an alarm (27, 42, Fig. 1, 3, 9; para[0041), 'when the threshold distance has been exceeded the controller 35 activates the output device 27 with a visual, an audible or haptic alarm. For example, the alarm may be an audible voice message requesting that the item of electronic merchandise 20 be returned to the cradle 37 within a limited period of time'; para[0047), 'A further sensor 42 may be carried by the housing 21 adjacent the battery packs 32 and coupled to the controller 35. The controller 35, based upon an unauthorized entry into the housing 21, such as an attempted access to the battery pack 32 through the battery door, may activate an alarm from the output device 27. The further sensor 42 may be any type of sensor, for example, a magnetic sensor, an optical sensor, a pressure or limit switch, or a contact switch. Activation of the alarm may advantageously indicate an unauthorized attempt to remove the battery pack 32 in an effort to disable the security system 10, and thereby provide an increased time for a response from security personnel. The controller 35 may perform other actions, for example, communications via the wireless communications circuitry 23 as previously described, based upon input from the further sensor 42'; para[0057). 'the wireless communications circuitry 23' of the sensor 50' communicates with wireless communications circuitry disposed , within the base 38 to activate an additional output device, such as a visual indicator (e.g. LED) or an audio alarm, at the "home" location and/or a remote location'; para[0067), 'the security monitoring device 60" may activate an alarm at a remote location or transmit a security signal (e.g. send a text or email notification) to security personnel'); and a central processor that collects events and sensor status fpr or:i.e, or more security devices throughout a retail store (35, 41, Fig. 1, 3 - see controller 35 comprising a processor for processing algorithms, and see how the controller can collect events and sensor status for the devices throughout a store via the memory 41; para[0036], 'the controller 35 utilizes conventional motion processing algorithms to determine the distance traveled by the item of electronic merchandise 20 away from the "home" position'; para[0037], 'the controller 35 may use one or more motion sensors and motion processing algorithms to establish (i.e. map) a "safe" zone (also boundary, perimeter or area) with or without reference to one or more "home" positions. The controller can then determine, based on subsequent motion processing, whether an item of merchandise is moved from a location within the "safe" zone to a location outside or beyond the established "safe" zone'; para[0043], 'the controller 35 may activate the camera to take still photographs and/or activate the camcorder to record video footage. Regardless, the controller 35 may then further cooperate with the wireless communications circuitry 23 to transmit the video data to security or "loss prevention• personnel to be used to identify an alleged shoplifter'; para[0039], 'The item of electronic merchandise 20 illustratively includes a memory 41 for storing computer-executable instructions and data for processing. The controller 35 may cooperate with the computer-executable instructions in the memory 41, for example, an algorithm embodied in a software application, to perform the functions described herein'). Accordingly, ii would have been obvious to one of ordinary skill in the art to have modified the sensor and alarm system of Ungerman's security gate by employing the controller and alarm arrangement as taught by lnVue, allowing for a controller to communicate with multiple security gates and process events and sensor statuses for devices throughout a store, in order to have allowed for a more comprehensive and secure anti-theft security system.
Regarding claim 12, Ungerman in view of lnVue disclose the security gate of Claim 11, and Ungerman modified by lnVue further teaches the gate further comprising a unique ID assigned to each security gate to identify and analyze separate plan-o-grams of retail store space (Ungerman - Fig. 1 - see how the format, as modified, can change based on the condition of gates, and further, see how the alarm of Ungerman is designed to identify which gate is opened in order to identify which products are removed; col 7, In 33-55, 'so that when rod 81 is actuated it will engage the leaf 108 depressing buttons 107 of microswitch 106. An identical solenoid unit, electrical system including a control master switch and an identical microswitch unit 106-108 is provided for the rod 80. When either of these microswitches 106 are actuated, they transmit electrical signal through the lines 111 for transmitting to the cashier or check-out area of the hotel cost information concerning the dispensed articles')(lnVue - Fig. 1, 3, 9 - see how each device comprises a unique ID in order to identify and analyze individual/separate plan-o-grams of retail space, since the controller can identify the exact product and location within the stores specific layout; para[0066], 'The controller 61" may also communicate, via the wireless communications circuitry 62", to each display battery pack 55a"-55d" to activate a respective output device 27" of each display battery pack security system (i.e. a dual alarm condition) so that security personnel are able to identify the display battery pack 55" of a particular item of electronic merchandise 20" communicating a distress signal'). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the sensor and alarm system of Ungerman's security gate by employing the controller and alarm arrangement as taught by lnVue, allowing for a controller to communicate with multiple security gates and identify the locations for devices throughout a store, in order to have allowed for a more comprehensive and secure anti-theft security system. 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungerman in view of Voegeli. 
Regarding claim 14, Ungerman discloses the security gate of Claim 1, but Ungerman does not specifically teach the gate further comprising a pull handle distinct from the latching mechanism. 
However, Voegeli discloses a security gate for an article dispenser (10, 14, Fig. 1, 2, 5, 6, 7; col 2, In 35-41, 'a newspaper display machine 10 ... an access door 14') comprising a header (12, 20, Fig. 1, 2, 5, 6, 7 - see header comprising container walls 12 and locking mechanisms 20; col 2, In 35-41; col 2, In 42-51 ); a hinge (15, Fig. 1, 2, 5, 6, 7 - see hinge 15; col 2, In 35-41, 'the door 14 is hinged along its lower edge to the container by a horizontal rod 15'); a rigid frame (Fig. 1, 2 - see rigid perimeter frame of door 14) and a guard (28, Fig. 1, 2 - see guard 28; col 2, In 60-68); and a latching mechanism (16, 18, Fig. 1, 2 - see latching mechanism within header portion 20 associated with latch 16 on bracket 18; col 2, In 42-51, 'a latch 16 is carried by a bracket 18'); the gate further comprising a pull handle distinct from the latching mechanism (22, Fig. 1, 2, 5, 6, 7 - see pull handle 22, and see how the pull handle 22 is distinct separate from the latching mechanism since the pull handle 22 functions to move the door, but does not control the latching mechanism; col 2, In 52-55, 
'when the door 14 is opened by a customer who pulls upon a handle 22 on the bracket 18, access to the container is gained, whereby a newspaper can be removed by the customer'). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the gate of Ungerman's system by employing the handle member as taught by Voegeli, in order to have allowed for a more efficient and user friendly system for opening the security gate.  
Regarding claim 15, Ungerman in view of Voegeli disclose the security gate of Claim 14, and Ungerman modified by Voegeli further teach wherein the pull handle is located on the guard (Ungerman - Fig. 1 - see how the handle 22 of Voegeli would be placed on the rigid frame 14 or guard 16/17 of Ungerman, such that the handle would either be placed directly on the guard, or indirectly on the guard through the rigid frame); but do not specifically teach wherein the pull handle is located at an opposite edge of the guard as the latching mechanism. While Ungerman in view of Voegeli do not specifically teach wherein the pull handle is located at an opposite edge of the guard as the latching mechanism, it is well known in the art that rearrangement of parts and various design engineering choices could have been used to have arrived at placing the pull handle on the left side edge, and thus the opposite edge of the guard as the latching mechanism. Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at placing the pull handle on the opposite edge of the guard as the latching mechanism for Ungerman in view of Voegeli's security gate, in order to have allowed for a more efficient and user friendly system for opening the security gate.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689